 


117 HRES 333 EH: Expressing the profound sorrow of the House of Representatives on the death of the Honorable Walter F. Mondale.
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 333 
In the House of Representatives, U. S., 
 
April 20, 2021 
 
RESOLUTION 
Expressing the profound sorrow of the House of Representatives on the death of the Honorable Walter F. Mondale. 
 
 
That the House has heard with profound sorrow of the death of the Honorable Walter F. Mondale, a former Vice President of the United States of America. That the Clerk communicate these resolutions to the Senate and transmit a copy thereof to the family of the deceased. 
That when the House adjourns today, it adjourn as a further mark of respect to the memory of the deceased.   Cheryl L. Johnson,Clerk. 